DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klimanis (Pub. No.: US 2016/0316293 A1).

	Regarding claim 1, Klimanis teaches a system for modelling noise of sensor data obtained from sensors associated with intelligent luminaires (FIG. 1 and paragraph [0036], “the smart-home environment 100 of FIG. 1 includes a plurality of intelligent, multi-sensing, network-connected appliances 112 (hereinafter referred to as “smart appliances 112”), such as lights”) the system comprising: 
	a plurality of luminaires and a plurality of sensors, each of the plurality of sensors in communication with at least one luminaire (FIG. 1-3, LIGHTs and SENSORs and paragraph [0056], “any number and type of sensors, such as ambient light sensors”). 
	each of said plurality of luminaires being configured to communicate with at least one other luminaire to form a network (FIG. 1-3 and paragraph [0036], “network-connected appliances 112 (hereinafter referred to as “smart appliances 112”), such as lights”); 
	each luminaire being configured to monitor, through its corresponding sensor, a region to thereby determine a period of relative inactivity in the region (FIG. 3, and paragraph [0095], “network-connected appliances 112 (hereinafter referred to as “smart appliances 112”), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights”); 
	each luminaire comprising a processor (FIG, 2, 206) such that periodically, upon a particular luminaire determining such a period of relative inactivity in the region (paragraph [0095], “Processing engine 206 can include a managed services paradigm 310a that monitors and manages primary or secondary device functions. The device functions can include ensuring proper operation of a device given user inputs, estimating that (e.g., and responding to an instance in which) an intruder is or is attempting to be in a dwelling, detecting a failure of equipment coupled to the device (e.g., a light bulb having burned out), implementing or otherwise responding to energy demand response events, or alerting a user of a current or predicted future event or characteristic”), the luminaire performs the following operations: 
	obtains a neighbor luminaire’s noise model parameters for at least one neighbor luminaire, wherein the neighbor luminaire is at least one of in physical proximity to the particular luminaire and belongs to a same classification as the particular luminaire (paragraph [0125], “Processing engine 206 can include a managed services paradigm 310a that monitors and manages primary or secondary device functions. The device functions can include ensuring proper operation of a device given user inputs, estimating that (e.g., and responding to an instance in which) an intruder is or is attempting to be in a dwelling, detecting a failure of equipment coupled to the device (e.g., a light bulb having burned out), implementing or otherwise responding to energy demand response events, or alerting a user of a current or predicted future event or characteristic”), 
	computes a weighted average of the obtained noise model parameters of the neighbor luminaire as an initial estimate of the noise model parameters for the particular luminaire (paragraph [0131], “a status of an appliance in the home, an occupancy sensor input, a temperature reading, and/or the like, and automatically select from the background noise signature database one or more starting noise signatures for the noise cancellation algorithm. The entire smart home system including the devices, the appliances, the sensors, and/or other computing devices can all work in concert to receive and provide environmental inputs, build the background noise signature database, capture, process, and store individual noise signatures”),
	determines the noise model parameters for the particular luminaire by recursively performing an expectation step and a maximization step (paragraph [0145], “Processing engine 206 can include a managed services paradigm 310a that monitors and manages primary or secondary device functions. The device functions can include ensuring proper operation of a device given user inputs, estimating that (e.g., and responding to an instance in which) an intruder is or is attempting to be in a dwelling, detecting a failure of equipment coupled to the device (e.g., a light bulb having burned out), implementing or otherwise responding to energy demand response events, or alerting a user of a current or predicted future event or characteristic”).

Regarding claim 5, Klimanis further teaches at least some of the neighbor's model parameters are obtained directly from a neighbor luminaire (paragraph [0131], “As will be described in greater detail below, a database of background noise signatures can be built up over time as different background noise events occur”).

	Regarding claim 6, Klimanis further teaches at least some of the neighbor's model parameters are obtained from a central processor on the network (FIG. 2, 206 and paragraph [0082], “The processing engine 206 can include engines configured to receive data from devices of smart-home environments (e.g., via the Internet or a hubbed network), to index the data, to analyze the data and/or to generate statistics based on the analysis or as part of the analysis”).

	Regarding claim 7, Klimanis further teaches at least some of the neighbor's model parameters were derived during commissioning of the luminaire (paragraph [0095] “The device functions can include ensuring proper operation of a device given user inputs, estimating that (e.g., and responding to an instance in which) an intruder is or is attempting to be in a dwelling, detecting a failure of equipment coupled to the device (e.g., a light bulb having burned out), implementing or otherwise responding to energy demand response events, or alerting a user of a current or predicted future event or characteristic”).

Regarding claim 8, Klimanis further teaches an occupancy detector functionality for use in determining the period of relative inactivity in the region (paragraph [0035], “The smart wall switches 108 may detect ambient lighting conditions, detect room-occupancy states, and control a power and/or dim state of one or more lights”).

	Regarding claim 9, Klimanis further teaches collaboration between luminaires to develop noise models for different times of the day (paragraph [0130], “the smart-home device can receive an environmental input, such as a time of day, a status of an appliance in the home, an occupancy sensor input, a temperature reading, and/or the like, and automatically select from the background noise signature database one or more starting noise signatures for the noise cancellation algorithm”).


	Regarding claim 10, Klimanis teaches a method for modelling noise of sensor data obtained from sensors associated with a plurality of intelligent luminaires  (FIG. 1 and paragraph [0036], “the smart-home environment 100 of FIG. 1 includes a plurality of intelligent, multi-sensing, network-connected appliances 112 (hereinafter referred to as “smart appliances 112”), such as lights”), wherein each of said plurality of luminaires being configured to communicate with at least one other luminaire to form a network (FIG. 1-3 and paragraph [0036], “network-connected appliances 112 (hereinafter referred to as “smart appliances 112”), such as lights”); the method comprising: 
	monitoring a region to thereby determine a period of relative inactivity in the region in the region (paragraph [0035], “The smart wall switches 108 may detect ambient lighting conditions, detect room-occupancy states, and control a power and/or dim state of one or more lights”); 
	upon determining by a particular luminaire such a period of relative inactivity in the region, the luminaire performing the following operations: 
	obtaining a neighbor luminaire’s noise model parameters for at least one neighbor luminaire, wherein the neighbor luminaire is at least one of in physical proximity to the particular luminaire and belongs to a same classification as the particular luminaire  (paragraph [0125], “Processing engine 206 can include a managed services paradigm 310a that monitors and manages primary or secondary device functions. The device functions can include ensuring proper operation of a device given user inputs, estimating that (e.g., and responding to an instance in which) an intruder is or is attempting to be in a dwelling, detecting a failure of equipment coupled to the device (e.g., a light bulb having burned out), implementing or otherwise responding to energy demand response events, or alerting a user of a current or predicted future event or characteristic”), 
	computing a weighted average of the obtained noise model parameters of the neighbor luminaire as an initial estimate of the noise model parameters for the particular luminaire (paragraph [0131], “a status of an appliance in the home, an occupancy sensor input, a temperature reading, and/or the like, and automatically select from the background noise signature database one or more starting noise signatures for the noise cancellation algorithm. The entire smart home system including the devices, the appliances, the sensors, and/or other computing devices can all work in concert to receive and provide environmental inputs, build the background noise signature database, capture, process, and store individual noise signatures”), 
	determining the noise model parameters for the particular luminaire by recursively performing an expectation step and a maximization step (paragraph [0145], “Processing engine 206 can include a managed services paradigm 310a that monitors and manages primary or secondary device functions. The device functions can include ensuring proper operation of a device given user inputs, estimating that (e.g., and responding to an instance in which) an intruder is or is attempting to be in a dwelling, detecting a failure of equipment coupled to the device (e.g., a light bulb having burned out), implementing or otherwise responding to energy demand response events, or alerting a user of a current or predicted future event or characteristic”).

	Regarding claim 14, Klimanis further teaches collaboration between luminaires to develop noise models for different times of the day  (paragraph [0130], “the smart-home device can receive an environmental input, such as a time of day, a status of an appliance in the home, an occupancy sensor input, a temperature reading, and/or the like, and automatically select from the background noise signature database one or more starting noise signatures for the noise cancellation algorithm”).

	Regarding claim 15, Klimanis further teaches computer program product comprising a plurality of program code portions, stored in a non-transitory computer readable medium, for carrying out the method according to claim 10 (paragraph [0142], “The background noise samples may be recorded by the microphone on the smart-home device and stored locally in a memory on the smart-home device”).

Allowable Subject Matter
Claims 2-4 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 2, prior art whether stand alone or in combination do not teach the limitation “particular luminaire is designated as the kth node, and wherein the expectation step comprises for each data point, e1, e2 .. eM, the kth node computes membership weights, wik in the following manner: (formula); where the complete set of parameters at a given node, which is located at (x,y) be given by (and wherein the membership weight is calculated for each data point and for each component of the noise model”. Limitations of claim 2 as a whole are not taught by prior art therefore claim 2 is objected to as being dependent upon a rejected base claim.

Claims 3-4 depend on claim 2, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 11, prior art whether stand alone or in combination do not teach the limitation “particular luminaire is designated as the kth node, and wherein the expectation step comprises for each data point, e1, e2 .. eM, the kth node computes membership weights, wik in the following manner: (formula); where the complete set of parameters at a given node, which is located at (x,y) be given by (and wherein the membership weight is calculated for each data point and for each component of the noise model”. Limitations of claim 11 as a whole are not taught by prior art therefore claim 11 is objected to as being dependent upon a rejected base claim.

Claims 12-13 depend on claim 11, therefore, are also objected to as being dependent upon a rejected base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831